Case 4:20-cv-04048-RAL Document 17 Filed 09/09/20 Page 1 of 3 PageID #: 69




                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



 KARIM SISSOKO,                                                 4:20-CV-04048-RAL


                       Plaintiff,

                                                                ORDER GRANTING
        vs.                                                    MOTION TO COMPEL


 DAVISON COUNTY
 TREASURER/ADMINISTRATOR, MOTOR
 VEHICLE TITLE AND REGISTRATION,IN
 THEIR OFFICIAL CAPACITY;
 CHIEF/ASSISTANT POLICE CHIEF,
 DAVISON COUNTY POLICE
 DEPARTMENT,IN THEIR OFFICIAL
 CAPACITY; AND RICARDO DAVID
 ALTAMIRANO CRUZ,

                       Defendants.




       Plaintiff Karim Sissoko (Sissoko) proceeding pro se and having paid the requisite filing

fee, filed a 28 U.S.C. § 1983 action against Defendants Billion Chevrolet, Billion Toyota,Dave R.

Billion, the Treasurer for Davison County, South Dakota, the "Chief/Assistant" Pohce Chief of

Davison County, South Dakota, and Ricardo David Altamirano Cruz. Doc. 1. This Court

dismissed Defendants Billion Chevrolet, Billion Toyota, and Dave R. Billion for reasons explained

in an Opinion and Order Granting Motion to Dismiss. Doc. 13. The remaining Defendants are

represented jointly and will be referred to as the "Davison County Defendants."
Case 4:20-cv-04048-RAL Document 17 Filed 09/09/20 Page 2 of 3 PageID #: 70




        The Davison County Defendants answered and sought to schedule Sissoko's deposition.

Doc. 16 at^5-6. Sissoko did not answer defense counsel's phone call, and defense counsel was

unable to leave a message because Sissoko's voicemail account had not been,set up. Id. at ^ 6.

        On July 9,. 2020, the Davison County Defendants served Sissoko with a Notice of

Deposition setting his deposition for July 20, 2020, at 10:00 a.m., at the James D. Taylor P.C.,law

firm in Mitchell, South Dakota. Doe. 16-1. On July 11, 2020, defense counsel called Sissoko to

ask whether he would prefer to have an interpreter at the deposition. Doe. 16 at         8. Sissoko

responded that he was busy and that he would call coimsel back. Id Sissoko then hung up the

phone. Id Sissoko did not call defense counsel back. Id

       On July 20, 2020, defense counsel traveled to Mitchell, South Dakota, for the purpose of

taking Sissoko's deposition. Id at ^ 9. Sissoko did not arrive at the noticed start time of 10:00

a.m., and at approximately 10:15 a.m., defense counsel's associate performed a Faeebook search

and found Sissoko's place ofemployment. Id at]f 10. Counsel for the Davison County Defendants

called Sissoko at work and spoke briefly to him on the phone. Id During the conversation, Sissoko

said that he was not going to come to the deposition because he had work and that"[m]y job costs

me more than this." Id Sissoko then hung up the phone. Id; Doc. 16-2. The Davison County
               \




Defendants now have filed a Motion to Compel,Doc. 14, requesting an order compelling Sissoko

to give a deposition. Sissoko's time to respond to the motion to compel has elapsed.

       Rule 30 ofthe Federal Rules of Civil Procedure allows a party to take the testimony of any

person and to inquire into any relevant matter. Fed. R. Civ. P. 30. Rule 37(a)(3)(B)(i) provides

that "[a] party seeking discovery may move for an order compelling an answer designation,

production, or inspection ... if: (i) a deponent fails to answer a question asked imder Rule 30. . .

." Fed. R. Civ. P. 37(a)(3)(B)(i). Pro se litigants are required to comply with the Federal Rules of
Case 4:20-cv-04048-RAL Document 17 Filed 09/09/20 Page 3 of 3 PageID #: 71




Civil Procedure and the court's orders. Sm Lindstedt v. Citv of Granbv. 238 F.3d 933, 937 {8th

Cir. 2000)("A pro se litigant is bound by the litigation rules as is a lawyer, particularly here with

the fulfilling of simple requirements of discovery.")

        Sissoko did not cooperate to set his deposition, so coimsel for the Davison County

Defendants served a notice ofdeposition. Sissoko failed to attend. Sissoko had twenty-one days

after the Davison County Defendants filed their Motion to Compel to resist the motion, D.S.D.

Civ. LR 7.1.B, but filed no resistance to the motion. The Davison County Defendants at this time

are seeking only to compel Sissoko to sit for a deposition, which Fed. R. Civ. P. 30(b)(1) requires

Sissoko to do upon notice ofdeposition. Under Fed. R. Civ. P. 37, this Court has broad authority

to impose sanctions on a party refusing to properly engage in the discovery process, including

authority under Fed. R. Civ. P. 37(b)(2)(A)(v) to dismiss the case if the party does not obey a

discovery order. For good cause, it is hereby

        ORDERED that the Davison County Defendants' Motion to Compel, Doc. 14, is granted

and that this Court orders that Sissoko cooperate with the Davison County Defendants to set his

deposition and appear for and properly answer questions during that deposition within the

authorized scope ofdiscovery under Fed.R. Civ. P. 26(b). If Sissoko fails to do so,this Court will

consider sanctions imder Fed. R. Civ. P. 37,including, but not limited to, possible dismissal of the

case.




        DATED this 8th day of September, 2020.

                                              BY THE COURT:




                                              ROBERTO A. LAN(
                                              CHIEF JUDGE
